—Appeal by the defendant from a judgment of the County Court, Orange County (Paño Z. Patsalos, J.), rendered July 2, 1998, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, he was not denied the effective assistance of counsel (see, People v Baldi, 54 NY2d 137).
The defendant waived his right to claim on appeal that his sentence was harsh and excessive (see, People v Allen, 82 NY2d 761; People v Thomas, 262 AD2d 588). Bracken, Acting P. J., S. Miller, McGinity and Schmidt, JJ., concur.